
	

114 HR 1810 IH: Collection and Analysis of Data to Educate and Train Law Enforcement Officers Act of 2015
U.S. House of Representatives
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1810
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2015
			Ms. Jackson Lee (for herself and Mr. Conyers) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To revise the Uniform Crime Reports, and the National Incident-Based Reporting System, to direct
			 the Director of the Federal Bureau of Investigation to include information
			 in those reports pertaining to law enforcement-involved justifiable
			 homicides, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Collection and Analysis of Data to Educate and Train Law Enforcement Officers Act of 2015 or the CADET Act. 2.Reporting of use of force by or against law enforcement officers (a)In generalThe Director of the Federal Bureau of Investigation shall revise the Uniform Crime Reports and the National Incident-Based Reporting System to include information in those reports pertaining to the justified and unjustified uses of force resulting in death or injury by or against law enforcement officers, including the following information on such a use of force:
 (1)The age, race, gender, religion, criminal history, if any, of the victim. (2)The age, race, gender of the officer involved in the homicide, and other relevant information relating to the officer involved such as the number of prior officer involved shootings and uses of lethal force, number and disposition of citizen complaints (formal and informal) filed against the officer and the nature and description of any disciplinary actions taken against the officer.
 (b)DefinitionFor purposes of this section, the term Uniform Crime Reports means the reports authorized under section 534 of title 28, United States Code, and administered by the Federal Bureau of Investigation which compiles nationwide criminal statistics for use in law enforcement administration, operation, and management and to assess the nature and type of crime in the United States.
 (c)Grant reducedIn the case of a State or unit of local government that receives a grant award under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), if that State or unit of local government fails substantially to provide the information required under subsection (a), the Attorney General shall reduce the amount that would otherwise be awarded to that State or unit of local government under such grant program in the following fiscal year by an amount not less than 10 percent nor more than 25 percent.
			
